           Case 2:20-cv-01323-RAJ-JRC Document 137 Filed 08/19/21 Page 1 of 2




 1                                                                          Hon. Richard A. Jones
                                                                           Hon. J. Richard Creatura
 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   El PAPEL LLC, et al.,                               )
                                                         )
 7                                         Plaintiffs,   )
                                                         )   No. 2:20-cv-01323-RAJ-JRC
 8                 vs.                                   )
                                                         )   DEFENDANT CITY OF SEATTLE’S
     JENNY A. DURKAN, et al.,                            )   NOTICE OF SUPPLEMENTAL
 9
                                                         )   AUTHORITY
                                         Defendants.
10                                                       )
                                                         )
11                                                       )

12
            Pursuant to LCR 7(n), Defendant City of Seattle respectfully submits the following
13
     supplemental authority in support of its Cross-Motion for Summary Judgment and reply brief in
14
     support of that motion (Dkt. Nos. 103 and 120):
15
            1. JL Props. Grp. B, LLC v. Pritzker, 2021 IL App (3d) 200305 (Ill. App. Ct. May 21,
16
                2021), which affirmed denial of plaintiffs’ motion for a preliminary injunction. A
17
                copy of the opinion is attached at Exhibit 1; and
18
            2. JL Props. Grp. B, LLC v. Pritzker, No. 20-CH-601 (12th Cir. Ct., Will Cty., Ill. July
19
                19, 2021), which granted the Governor’s motion to dismiss. A copy of the opinion is
20
                attached at Exhibit 2.
21

22

23



      CITY OF SEATTLE’S NOTICE OF SUPPLEMENTAL AUTHORITY - 1                          Peter S. Holmes
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                               Seattle City Attorney
                                                                                      701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
         Case 2:20-cv-01323-RAJ-JRC Document 137 Filed 08/19/21 Page 2 of 2




 1

 2        Respectfully submitted August 19, 2021.

 3
                                              PETER S. HOLMES
 4                                            Seattle City Attorney

 5                                            By:      /s/ Jeffrey S. Weber, WSBA #24496
                                                       /s/ Roger D. Wynne, WSBA #23399
 6                                                     /s/ Derrick De Vera, WSBA #49954
                                                       /s/ Erica R. Franklin, WSBA #43477
 7                                            Seattle City Attorney’s Office
                                              701 Fifth Ave., Suite 2050
 8                                            Seattle, WA 98104-7095
                                              Ph: (206) 684-8200
 9                                            jeff.weber@seattle.gov
                                              roger.wynne@seattle.gov
10                                            erica.franklin@seattle.gov
                                              derrick.devera@seattle.gov
11                                            Assistant City Attorneys for Defendants City of
                                              Seattle and Jenny A. Durkan, in her official capacity
12                                            as the Mayor of the City of Seattle

13

14

15

16

17

18

19

20

21

22

23



     CITY OF SEATTLE’S NOTICE OF SUPPLEMENTAL AUTHORITY - 2                        Peter S. Holmes
     El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                             Seattle City Attorney
                                                                                   701 Fifth Ave., Suite 2050
                                                                                   Seattle, WA 98104-7095
                                                                                   (206) 684-8200
